PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov







BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/025153
Filing Date: 07/02/2018
Appellant(s): Ofir Manor, Tel Aviv, Israel




__________________
Michael Ben-Shimon/Eugene Jay Rosenthal
For Appellant




EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/24/2020 appealing from the Office action mailed 09/24/2020.


(1) Grounds of Rejection to be reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07/23/2019 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
 (2) Response to Argument
Regarding claim 1, applicant argues that IWAO (U.S. Pub. No. 2008/0133491 A1) and Mathuria (U.S. Pub. No. 2008/0133491 A1) do not teach “receiving at least a portion of the transaction log, the portion of the transaction log comprising a plurality of data records detailing changes to the at least a first table and a second table made in response to each of the instructions” (page 7, second paragraph). Applicant further argues “it appears that IWAO does not develop a log detailing changes to the at least a first table and a second table made in response to each of the” (page 9, last paragraph)” and  “claims require that the portion of the transaction log comprises a plurality of data records detailing changes to the at least a first table and a second table made in response to each of the instructions. By contrast, as explained in Mathuria, paragraph 142, the logs contain only information on executed queries, and thus do not show any changes that are actually made to the database, since queries in Mathuria do not make changes” (page 11, first paragraph). Applicant also argues “a query as used in Mathuria, appears 

It is respectfully submitted that IWAO teaches:
“the data relation output unit analyzes the data manipulation language (DML) present in the gathered query statement(s). More specifically, the data relation output unit analyzed the DML issued by an application, such a relations between data elements used in a transaction, relations between data elements referred to in a single SQL statement, and relations between data elements referred to in a single session. An example of relations between data elements used in transaction include an UPDATE statement” (IWao, paragraph [0022], line 8-17).
Continuing, IWAO teaches: FIG. 3 illustrate plurality of tables that are changed by SELECT, UPDATE, INSERT and DELETE commands of 

    PNG
    media_image2.png
    708
    552
    media_image2.png
    Greyscale

 “SQL compiler to compile SQL queries, and SQL execution unit to execute the SQL queries and to communicate with the database 
In addition, Mathuria provide the sample of UPDATE command:
“UPDATE x set f2 =(select f3 from z where z.f4-y.f2) from y where x.f1=y.f1” (Mathuria, paragraph [0131]-[0134]).
).

It is respectfully submitted that Iowa teaches maintaining the log indicates changes of various tables in response to the instruction of the UPDATE command, which alter/change values of specific fields in various tables as shown in Fig. 3. Furthermore, the secondary reference Mathuria illustrates an example of Update statement that changes the fields’ value associated with tables in the statement, for example, the UPDATE statement will alter/change the value of field f2 in response to the instruction according to statement criteria. Further, the log analysis receive log data for analysis. Thus, it read on receiving at least a portion of the transaction log, the portion of the transaction log comprising a plurality of data records detailing 

Continuing, applicant argues “IWAO teaches away from the invention as claimed and is unsuitable to be modified by Mathuria even if, arguendo, which applicant do not admit, Mathuria taught that for which it is cited by the office action” (page 10, 3rd paragraph).

Respectfully, it is noted that for the purposes of determining patentability under 35 U.S.C. § 103, MPEP § 2143.01(I) addresses that the prior art suggestion of the claimed invention is not necessarily negated by desirable alternatives in the prior art. MPEP § 2123 additionally demonstrates that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure of non-preferred embodiments. As explained in the office action, IWAO teaches the recording of transaction database operation log such as INSERT, DELETE, SELECT, UPDATE by maintaining the transaction log. It also teaches determining the relationship between tables and columns dynamically then conveys this information through a visual display. Mathuria picks up where IWAO left off, disclosing the determining the probability regarding a relation between first table and second table based on the log and generating the list of tables and its correlated information. It would have been obvious to one of ordinary skill in the art at the time of invention to combine IWAO and Mathuria to arrive at the claimed invention. Thus, Mathuria does not teach away from recorded database transaction log of IWAO and IWAO does not teach way from determining the relations between table from the transaction log when IWAO teaches one way of determining the relationship between tables and 

Regarding claim 6, applicant argues that IWAO (U.S. Pub. No. 2008/0133491 A1) and Mathuria (U.S. Pub. No. 2008/0133491 A1) in view of Nomura et al. (U.S. Pub. No. 2008/0021867) do not teach “wherein the probability is generated based on the frequency the first table and the second table appear together within the target system” (page 13, fifth paragraph).
It is respectfully that Nomura states:
“in monitoring a business process, an event indicating the business progress is acquired through update of business DB (database) or acquisition of communication content” (paragraph [0004], line 1-4).
“a database analysis apparatus show in figure 1 is connected to plurality of DBs (tables) and relation tree storage section, as the plurality of DBs, an order entry DBs 80a, a production DB 80b, and arrangement Db80c, and a delivery DB 80d” (paragraph [0051], line 3-7).
“the event collection section collects events from the order entry DB 80a, production DB 80b, arrangement DB 80c, and delivery DB 80d, the order entry DB 80a includes data fields such as date (event generated date), order number, region charge, the production DB 80b includes data fields such as date (event generated date), production 
“the relation generation section sets a given DB as a relation source DB, sets a given field in the relation source DB as relation source field, sets a given DB different from the relation source DB as a relation destination DB, and set a given fields in the relation destination DB as a relation destination field, in the relation strength calculation step, the relation strength calculation section calculates the relation strength from the relation source field to relation destination field, the value being sued in the relation generation step” paragraph [0068]).
“the relation strength calculation counts the appearance frequency of values in the relation destination field for each relation source field and set the count result as ‘relation destination appearance frequency’”, paragraph [0071], line 6-9.
“in table of Figure. 9, each arrow going from a value of order number in the order entry DB 80a to a value of order number in the production DB 80b represents that the relevant values correspond to each other, further, the table shows the relation source appearance frequency and the relation destination frequency for each relation source field, the relation strength from order number in the order entry BD80a to order number in the production DB 80b is calculated as follows: relation strength from order number entry DB80a to 
While IWao states:
“the data relation output unit analyzes the data manipulation language (DML) present in the gathered query statement(s). More specifically, the data relation output unit analyzed the DML issued by an application, such a relations between data elements used in a transaction, relations between data elements referred to in a single SQL statement, and relations between data elements referred to in a single session. An example of relations between data elements used in transaction include an UPDATE statement” (IWao, paragraph [0022], line 8-17).
And furthermore, Mathuria provide the sample of UPDATE command:
“UPDATE x set f2 =(select f3 from z where z.f4-y.f2) from y where x.f1=y.f1” (Mathuria, paragraph [0131]-[0134]).

Nomura teaches the calculation of relation strength using the collected events that update business database. The relation strength is based on the relation source appearance frequency and relation destination appearance frequency for each relation source field value. Noted, as update event occurred in business database, the appearance relation frequency of relation field value of both tables Order DB 80a and Production DB 80b for determining the relation strength of relation source DB and relation destination DB, that 

Regarding claim 7, applicant argues that IWAO (U.S. Pub. No. 2008/0133491 A1) and Mathuria (U.S. Pub. No. 2008/0133491 A1) in view of Nomura et al. (U.S. Pub. No. 2008/0021867) do not teach “operations or updating of the tables” (page 14, sixth paragraph). 
It is respectfully that Nomura states:
“in monitoring a business process, an event indicating the business progress is acquired through update of business DB (database) or acquisition of communication content” (paragraph [0004], line 1-4).
While IWao states:
“the data relation output unit analyzes the data manipulation language (DML) present in the gathered query statement(s). More specifically, the data relation output unit analyzed the DML issued by an application, such a relations between data elements used in a transaction, relations between data elements referred to in a single SQL statement, and relations between data elements referred to in a single session. An example of relations between data elements used in UPDATE statement” (IWao, paragraph [0022], line 8-17).
And furthermore, Mathuria provide the sample of UPDATE command:
“UPDATE x set f2 =(select f3 from z where z.f4-y.f2) from y where x.f1=y.f1” (Mathuria, paragraph [0131]-[0134])
, thus the event of update business database taught by Nomura is an indication of the operations or updating of tables in view of the UPDATE command/queries taught by IWao and Mathuria.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/KEN HOANG/Examiner, Art Unit 2168                                                                                                                                                                                                        
/RYAN M STIGLIC/Primary Examiner 

/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.